Citation Nr: 0705112	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  05-12 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
ulcerative colitis, and, if so, whether the reopened claim 
should be granted



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from March 1966 to 
March 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Jackson, Mississippi 
Regional Office (RO), which determined that new and material 
evidence to reopen the veteran's previously denied claim for 
ulcerative colitis had been received, and then readjudicated 
the claim on a de novo basis in light of all the evidence of 
record.

The United States Court of Appeals for Veterans Claims 
(Court) has held that in a matter such as this the Board has 
a legal duty to consider the issue of whether new and 
material evidence has been submitted to reopen the claim 
regardless of the RO's action.  See Barnett v. Brown, 8 Vet. 
App. 1 (1995); see also Fulkerson v. West, 12 Vet. App. 268, 
269-70 (1999) (setting aside a Board decision to enable the 
Board to observe the procedure required by law for reopening 
a final decision).  Furthermore, if the Board finds that new 
and material evidence has not been submitted it is unlawful 
for the Board to reopen the claim.  See McGinnis v. Brown, 
4 Vet. App. 239, 244 (1993).  Therefore, the issue of whether 
new and material evidence has been submitted to reopen the 
veteran's claim seeking entitlement to service connection for 
ulcerative colitis is addressed below. 

In July 2006, the veteran appeared at the RO and presented 
testimony in support of his claim at a video conference 
hearing before the undersigned.  A transcript of the 
veteran's testimony has been associated with his claims file. 



FINDINGS OF FACT

1.  Service connection for ulcerative colitis (claimed as a 
stomach condition) was denied by an unappealed RO rating 
decision in January 1995.

2.  The additional evidence received since the January 1995 
rating decision includes evidence that includes sworn 
testimony at a personal hearing on appeal which relates to an 
unestablished fact necessary to substantiate the claim, is 
neither cumulative nor redundant of evidence of record at the 
time of the last final denial of the claim sought to be 
reopened, and raises a reasonable possibility of 
substantiating the claim for service connection for 
ulcerative colitis


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of service connection for ulcerative colitis.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in July 2004, August 2004, 
and June 2006; a rating decision in October 2004; and a 
statement of the case in March 2006.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the March 2006 statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.

The evidence on file at the time of the January 1995 rating 
decision denying service connection for ulcerative colitis to 
include as due to Agent Orange consisted of the veteran's 
chronological service medical records, which were negative 
for complaints or findings of a disorder of the digestive 
system  to include ulcerative colitis.  Post-service, the 
veteran was hospitalized by VA beginning in September 1983 
for a six month history of rectal bleeding.  A colon biopsy 
revealed severe colitis, consistent with ulcerative colitis. 

Based on the above, the RO in January 1995 denied service 
connection for a stomach condition due to exposure to Agent 
Orange.  The veteran was notified of that decision and of his 
appellate rights.  He did not appeal that decision, which is 
final.  38 U.S.C.A. § 7105.

In April 2001, the veteran submitted an application to reopen 
his previously denied claim of entitlement to service 
connection for ulcerative colitis (claimed as ulcer 
tipocolitis).

The law provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  § 38 U.S.C.A. § 5108.

New and material evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
opportunity of substantiating the claim.  38 C.F.R. § 3.156.

The medical evidence received subsequent to the January 1995 
RO rating action includes VA medical records showing recent 
evaluation and treatment for ulcerative colitis and testimony 
proffered by the veteran at a hearing in July 2006 of 
symptoms of ulcerative colitis in service, which have 
continued since service. 
The Board has reviewed the additional evidence received since 
the RO's January 1995 rating decision.  The veteran has 
testified under oath concerning the onset of his ulcerative 
colitis in service and its continuation thereafter.  His 
testimony is presumed credible for the purpose of considering 
whether it constitutes new and material evidence.  For the 
purpose of making such a determination, the credibility of 
newly submitted evidence is presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).  The United States Court of Veterans 
Claims (Court) has held that in cases where the determinative 
issue involves continuity of symptomatology, testimony may 
suffice to reopen a claim, if testimony relates to continuity 
of symptomatology that was not previously provided with the 
original clam, and it provides a direct link between the 
veteran's active service and the current state of his 
condition.  See Falzone v. Brown, 8 Vet. App. 398.  The 
veteran's testimony meets this test.  As such it is new and 
material evidence that raises a reasonable possibility of 
substantiating the claim for service connection for 
ulcerative colitis.  Having agreed, albeit on a different 
basis than the RO, that new and material evidence has been 
submitted; the veteran's previously denied claim for service 
connection for ulcerative colitis is reopened.

However, the adjudication of the veteran's claim does not end 
with a finding that new and material evidence has been 
submitted, nor is a grant of service connection assured.  
Once, a claim is reopened, the Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  See 38 U.S.C.A. 
§ 5103A (West 2002).  Here, as noted below in the Remand, the 
Board is requesting additional development with respect to 
the underlying claim for service connection for ulcerative 
colitis, and will issue a final decision once that 
development is complete, if the case is ultimately returned 
to the Board. 

ORDER

New and material evidence having  been submitted the claim 
for entitlement to service connection for ulcerative colitis 
is reopened and to this extent only, the appeal is granted.


REMAND

The post service medical evidence on file is dated no earlier 
than September 1983.  At his hearing, however, the veteran 
testified that he was first diagnosed as having ulcerative 
colitis in 1969 or 1970 by the VA Medical Center in Jackson, 
Mississippi.  He further testified that he has been evaluated 
and treated for this condition every year since 1969.  
Records of treatment by the VA Medical Center in Jackson, 
Mississippi prior to 1983 are absent from the file.

Additionally, after having carefully reviewed the record, the 
Board finds that the notice and development requirements have 
not been fully satisfied with respect to the issue on appeal.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Specifically, 
the law requires VA upon receipt of a complete or 
substantially complete application for "service connection" 
to notify the claimant of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of a claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006).

Accordingly, the case is REMANDED for the following action:
   
1.  Review the claims file, and ensure 
that all notice and duty to assist 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, 5103A; 38 C.F.R. § 3.159; and any 
other applicable legal precedent.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  Obtain for association with the 
claims file all records of evaluation and 
treatment provided to the veteran by the 
Jackson, Mississippi VA Medical Center 
for ulcerative colitis or symptoms of a 
digestive system disorder prior to 1983.  
If the requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file and the 
veteran should be notified in writing.

3.  Then, readjudicate the issue on 
appeal.  If the benefit sought on appeal 
remains denied the veteran and his 
representative should be provided with a 
supplemental statement of the case.  The 
appropriate period of time should be 
allowed for response.  Thereafter the 
case should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


